Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 1 of 18




                     Exhibit A


  REDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
    Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 2 of 18
                                  CONFIDENTIAL


                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT
                            OF TEXAS MARSHALL DIVISION



KAIFI LLC,

             Plaintiff,
                                                 Case No. 2:20-cv-281-JRG
     v.
                                                 JURY TRIAL DEMANDED
T-MOBILE US, INC. ET AL.

             Defendants.



                    DEFENDANTS’ THIRD SUPPLEMENTAL
                   INITIAL AND ADDITIONAL DISCLOSURES




                                        1
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 3 of 18
                        CONFIDENTIAL




                               2
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 4 of 18
                        CONFIDENTIAL




                               3
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 5 of 18
                        CONFIDENTIAL




                               4
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 6 of 18
                        CONFIDENTIAL




                               5
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 7 of 18
                        CONFIDENTIAL




                               6
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 8 of 18
                        CONFIDENTIAL




                               7
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 9 of 18
                        CONFIDENTIAL




                               8
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 10 of 18
                        CONFIDENTIAL




                               9
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 11 of 18
                        CONFIDENTIAL




                               10
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 12 of 18
                        CONFIDENTIAL




                               11
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 13 of 18
                        CONFIDENTIAL




                               12
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 14 of 18
                        CONFIDENTIAL




                               13
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 15 of 18
                        CONFIDENTIAL




                               14
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 16 of 18
                        CONFIDENTIAL




                               15
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 17 of 18
                        CONFIDENTIAL




                               16
Case 5:21-mc-80171-VKD Document 11-8 Filed 07/21/21 Page 18 of 18
                        CONFIDENTIAL




                               17
